Citation Nr: 1424231	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-49 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	C. H. Thornton, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse B.B., M.B., and B.D.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran previously testified before a Veterans Law Judge, who is no longer employed by the Board at a Board hearing in March 2011.  The Veteran and several witnesses including his wife also testified before the undersigned Veterans Law Judge at a Board hearing at the RO in December 2012. 

The Board remanded this case for additional development in November 2011 and May 2012.  The Board also referred the matter for a Veterans Health Administration (VHA) opinion in February 2013.  The case is now returned for appellate review.

Additional evidence has been submitted that was not considered by the RO with a waiver of RO jurisdiction.

The issues of entitlement to service connection for headaches and tinnitus have been raised by the record via statements submitted by the Veteran in December 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in July 2008 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records.  The Veteran submitted private treatment records and buddy statements.  The Veteran was also afforded VA examinations in October 2008 and February 2012 and provided with a VHA medical opinion in March 2013.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

The Veteran has been afforded two hearings before Veterans Law Judges (VLJs) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearings the VLJs fully explained the issues that were on appeal.  With respect to any further duties under 38 C.F.R. § 3.103(c)(2), neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology for certain chronic diseases may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards used during the Veteran's period of service have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for hearing loss, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

The Veteran contends that his hearing was damaged as a result of his military service.  Service treatment records include the report of a June 1963 pre-induction physical examination.  The audiometric test revealed puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were -5 (10), -5 (5), -5 (5), and 15 (20) decibels respectively in the right ear, and -5 (10), -5 (5), -5 (5), and 5 (10 ) decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  The service treatment records show no complaint or treatment for organic ear disorders or ear trauma. 

On a June 1965 audiogram performed at separation puretone thresholds at 500, 1000, 2000, and, 4000 Hertz  were 0 (15), 0 (10), 0 (10), and 15 (20) decibels respectively in the right ear, and -5 (10), -5 (5), -5 (5), and -10 (-5) decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  These results do not reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385  (2013).  On the corresponding Report of Medical History at discharge, the Veteran specifically denied having any ear trouble.

The Veteran's DD Form 214 shows that his Military Occupational Specialty was Field Artillery Basic.  There is no evidence of record to show that the Veteran engaged in combat, but in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such as Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board concedes that noise exposure is consistent with the Veteran's service. 

After service the Veteran began working in a shipyard.  From 1966 to 1968 he worked the night shift and testified that there was little noise at this time.  He began work at another shipyard in 1973 and continued to work there until 1994.  He reports noise exposure at this job site but also the use of sufficient hearing protection.  He asserts that he had no hearing protection provided during his military service.  

There are several lay statements of record from Veterans who served with the Veteran and from his co-workers at the shipyard on the character of noise in service, the character of noise in the shipyard, and the Veteran's observable symptoms.  See September 2008 statement from A.C., March 2011 statements from M.B., A.C., and T.W., and November 2012 statement from R.H.  These also include statements from acquaintances who have worked with the Veteran after service, wherein they have indicated that despite similar duties, they have not experienced hearing loss. See April 2011 statements from L.B., W.A., and J.A.  Finally, the Veteran submitted a statement in April 2011 from his spouse to indicate that she noticed him exhibiting symptoms of hearing loss during and after his return from service, and that his hearing loss has gotten progressively worse since that time.

The record also contains post-service audiological data beginning in June 1973 showing high frequency hearing loss.  

The Veteran was provided with a VA audiometric examination regarding the nature and etiology of his bilateral hearing loss in October 2008.  The Veteran's previous representative has indicated that the October 2008 VA audiometric examination did not fully address the relevant evidence of record (i.e., the Veteran's hearing loss records from the Avondale shipyard).  See March 2011 Board hearing transcript pgs. 12, 17, and the Veteran's representative's December 2009 statement.  When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In this regard, the October 2008 VA audiometric examiner indicated specifically that the lack of any hearing loss prior to 1993 "suggests that the present hearing loss is not cause by or a result of [the Veteran's] military service."  However, the record contains records dating from 1973 to 1993 showing a history of hearing loss beginning in 1973 (about 20 years earlier than that conceded by the October 2008 examiner).  Furthermore, the November 1991 employment record and the November 1993 VA audiometric examination indicated that the Veteran had a 20-year history of hearing loss.  As such, the October 2008 VA audiometric examiner's opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  Therefore, in light of this record, the Board remanded the case for a new VA audiometric examination and opinion to address the nature and etiology of his current bilateral hearing loss in November 2011.

In February 2012, another VA examination and opinion was provided, in which the examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or the result of military service.  The rationale was that the induction and separation examinations showed that hearing was within normal limits and that comparison of induction and separation examinations showed no significant change in hearing sensitivity.  The examiner further found no evidence to indicate OSHA-defined standard threshold shifts during military service based on the audiometric data.  The examiner also noted that the Veteran's report of excessive exposure to noxious noise as a civilian working in a shipyard factored against the Veteran's claim.

The Veteran submitted a December 2012 statement from a private audiologist who noted the Veteran's history of noise exposure in the military as part of the field artillery unit from 1963 to 1965.  The audiologist found that the Veteran's hearing loss was consistent with the type of hearing loss that was seen from a history of noise exposure.  

In February 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to whether it is at least as likely as not that any current hearing loss disability had its onset in service or is causally related to military service, to include loud noise exposure experienced therein.  The requested opinion was received in March 2013. 

After reviewing the claims file, the specialist determined that the Veteran's hearing loss was not likely related to military service.  The specialist noted a review of the claims file and medical records, as well as the lay statements and transcript from the March 2011 Board hearing.  The specialist also acknowledged that the Veteran served in the U.S. Army as a Field Artillery Cannoneer and that the probability of exposure to hazardous noise was high.  It was noted that in previous examinations in 1993, 2008, and 2011, the Veteran reported military noise exposure due to 105 and 155 Howitzers, sometimes several guns firing simultaneously, without the use of hearing protection.  The Veteran also reported civilian occupational noise exposure due to work in a Naval shipyard for more than 20 years with required use of hearing protection devices, which was documented in co-workers' lay statements.  The specialist noted that the entrance and separation examination showed normal hearing with no significant change in hearing sensitivity or standard threshold shift including 8,000 Hz.  Further the record showed that the first sign of hearing loss was in June 1973, eight years after service.  The specialist cited to a study from the Institute of Medicine of the National Academies, (Noise and Military Service - Implications for Hearing Loss and Tinnitus, ed. Humes, L.E. et al, 2006), which noted that there was not sufficient evidence to determine whether permanent noise-induced hearing loss could develop long after cessation of noise exposure...but that it was unlikely that such effects occurred.  Thus, the specialist found that with normal hearing at discharge, no documentation of an OSHA-defined standard threshold shift during military service, significant civilian occupational noise exposure for more than 20 years, it was not likely that the Veteran's hearing loss was caused by or is the result of military noise exposure. 

Based on the evidence, the Board concludes that service connection is not warranted.  The record shows that the Veteran has had a hearing loss disability since 1973.  Thus, a current disability is established.  The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  As noted above, in giving due consideration to the circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  

The Veteran has also reported the onset of hearing loss in service and is certainly competent to testify to such; however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Thus, to the extent that the Veteran advances that he had hearing loss in service with continued bilateral hearing loss since separation- to establish both continuity of symptomatology and a nexus between his current hearing loss and active duty- the Board notes that he specifically denied having any ear trouble at his June 1965 separation examination.  The Board therefore finds that the Veteran's statement denying any ear trouble, made in the context of the contemporaneous evaluation in 1965, is more probative than his statements made for compensation purposes years later.  In addition with respect to his spouse's statement regarding onset of hearing loss, she submitted a statement in April 2011 that she first noticed his hearing loss while he was in service.  However, she testified at the December 2012 Board hearing that she first noticed his hearing loss a few months after he came back from service and added that "but, you know when you're young you're not paying attention to something like that."  See December 2012 Board hearing testimony pg. 6.  Therefore, her statements regarding onset of the Veteran's hearing loss are somewhat unreliable based on the inconsistency in her statements.

Still, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran, is his and his spouse's lay contentions.  While the Veteran and his spouse may be competent to report symptoms of decreased hearing acuity during or after his military service, the Board finds that their lay contentions regarding the etiology of the current bilateral hearing loss are outweighed by the specialist's opinion that the current hearing loss is not likely to be a result of military service. 

The Board finds that the March 2013 medical specialist's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included the prior VA examination report and opinions, and a review of the Veteran's reported in-service and post-service history.  This opinion was also supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history as reported at the earlier VA examination and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (c)(4). 

The fact that the specialist's opinion was based, in part, on the fact that hearing acuity was clinically normal when the Veteran left service does not render the opinion inadequate because the specialist, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed the available in-service and post-service medical records, (3) evaluated the in-service and post-service audiogram results, and also (4) provided an alternate theory for the etiology of the hearing loss based on the available clinical evidence (i.e. that the Veteran's post-service exposure to noise was the cause of the hearing loss).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board has reviewed the December 2012 statement from the private audiologist that the Veteran's hearing loss was consistent with noise exposure; but this opinion is not really favorable to the Veteran's claim given that it does not acknowledge or address that the Veteran had noise exposure during military service, in addition to in his private employment after service.  

The Veteran, through his representative in a May 2013 statement argues that the premise relied on by the VHA specialist that the Veteran had significant civilian occupational noise exposure for 20 years is misleading because the Veteran had to wear hearing protection devices and he worked mostly at night when the noise level was not as high as during the day.  The Veteran's representative also argued that the specialist relied on a "less than definitive" empirical or research evidence but that it was clear from this evidence cited that there was no definitive study or sufficient evidence that permanent hearing loss following noise exposure can cause future hearing loss.  Thus, the Veteran's representative argues that the Veteran should be given the benefit of the doubt that it is just as likely as not that the Veteran's in-service noise exposure caused his hearing loss.  

The Board agrees that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  However, the VHA specialist did not merely cite to the study in the opinion provided.  The additional rationale provided was that the Veteran's hearing was normal in service with no significant shift in auditory thresholds and that the Veteran had significant noise exposure after service.  Therefore, the Board does not agree that the VHA opinion should be discounted merely because one of the reasons provided for the opinion was the studies based on hearing loss and noise exposure.  Moreover, with respect to the Veteran's representative's arguments that the circumstances of the Veteran's noise exposure in service and after service was not sufficiently considered, the specialist acknowledged that the Veteran stated that he did not have any hearing protection during his military service but had hearing protection during his civilian employment after service.  The specialist also noted that all evidence of record was reviewed including the lay statements submitted by the Veteran and on his behalf.  While the specialist only noted review of the March 2011 Board hearing and not the December 2012 hearing, this, in and of itself, does not undermine the probative value of the opinion as a whole.  The Board finds that the specialist sufficiently reviewed all necessary information of record to make a determination in this case.  Therefore, the Board finds that the March 2013 opinion is adequate and sufficient to address the Veteran's claim.

There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current bilateral hearing loss to his period of military service. The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


